DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 8 recites that the third voltage is greater than the fourth voltage. However, claim 5 from which claim 8 depends recites that the voltage increases from the third voltage to the fourth voltage. It is unclear how a voltage can increase to a smaller value. This contradiction renders the claim unsearchable. It is assumed this is fundamentally an indefiniteness issue and not an enablement issue.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 7 recites that the fourth voltage is greater than the third voltage. However, claim 5 from which claim 7 depends recites that the voltage increases from the third voltage to the fourth voltage. The only way a voltage can increase from a first value to a second value is if the second value is higher than the first. Thus claim 7 does not further limit the system recited in claim 5.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7, 9, 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takami (US 2016/0367308).
Regarding claims 1-5, 7, 9, 10 and 12, Takami discloses an electrosurgical system with an instrument that can include a forceps (e.g. paragraphs [0031] and [0039]) that can be considered “removably coupled” to a generator (fig. 1) at least because the generator and the instrument are coupled but could be separated. The generator is configured to supply a voltage that increases from a first to a second voltage over a first duration (e.g. T1 or T2 in fig. 10A or 10B), and increases from a third voltage to a fourth voltage over a second duration that immediately follows the first duration (e.g. T2 or T3 in fig. 10A or 10B). Thus the second voltage is higher than the first voltage and the fourth voltage is higher than the third voltage. Further, in the case of T1 to T2 and in the case of T2 to T3, the third voltage starts immediately following the second voltage. Takami further discloses that the generator adjusts the voltage constant at a fifth voltage level for a third duration (roughly the coaptation phase in figs. 10A-B). Further, in the case of T2 to T3, the fourth and fifth voltages are equal. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 11, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Takami. 
Regarding claim 6, while Takami does appear to show the first duration shorter than the second duration (e.g. T2 shorter than T3 in fig. 10A), it is not entirely clear that the drawing is to scale. However, Applicant has not disclosed that the relative duration of the periods is critical or produces an unexpected result. The fact that Takami also appears to show the first duration longer than the second duration (e.g. fig. 11) suggests both that the relative duration is not critical to the ability of the system to produce a desired result, and that the durations may be larger or smaller depending on the particular being performed on a particular part of a particular patient. Therefore, before the filing date of the application, it would have been obvious to one of ordinary skill in the art to provide the system of Takami with the ability to have the first duration be larger, equal to, or smaller than the second duration to produce the predictable result of treating tissue in a desired manner.
Regarding claim 11, the embodiment of Takami as discussed above does not disclose that the fourth voltage is greater than the fifth voltage. However, Takami discloses several other embodiments that shows a constant voltage lower than the voltage that preceded it (figs. 12-15). Applicant has not disclosed that the relative values of the fourth and fifth voltages are critical or produces unexpected results. In fact, claiming mutually exclusive relationships between the fourth and fifth voltages (claims 10 and 11) suggests both do exactly what a person of ordinary skill in the art would expect them to do. Therefore, before the filing date of the application, it would have been obvious to a person of ordinary skill in the art to provide a fifth constant voltage with any particular relationship to a forth voltage, including less than as taught by 
Regarding claims 13 and 14, while Takami does appear to show the third duration longer than both the first and second durations (e.g. coaptation phase longer than any of T1, T2 or T3), it is not entirely clear that the drawing is to scale. However, Applicant has not disclosed that the relative duration of the periods is critical or produces an unexpected result. Therefore, before the filing date of the application, it would have been obvious to one of ordinary skill in the art to provide the system of Takami with the ability to have the third duration be larger, equal to, or smaller than either of the first and second durations to produce the predictable result of treating tissue in a desired manner.
Regarding claim 15, the claims do not specify how long a value must be the same for it to be considered “constant” such that any parameter which has the same value for any length of time is considered constant for that duration. Further, neither of claims 1, 2, 5, 9, 12 or 15 recite any particular relationship between the fifth voltage value and the other voltage values. It is self-evident that the generator of Takami ends energy delivery at some point, and Applicant has not disclosed how ending the procedure after applying voltage constantly for even a miniscule amount of time produces an unexpected result. Takami discloses several embodiments with constant voltage (figs. 10-15). Therefore, before the filing date of the application, it would have been obvious to allow the system of Takami to end the procedure at any point, including after a constant application of voltage, to produce the predictable result of ending the procedure when desired.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Takami in view of Elliott (US 2016/0000495).
Regarding claims 16-18, Takami does not disclose phase, current or power thresholds are used to end the procedure. However, using those and other values to indicate a stopping point is extremely common in the art.  Elliott, for example, discloses an electrosurgical forceps device with a generator that ends the procedure based on a phase ([0127]) where current, voltage, power and time can also be used ([0136]). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to modify the system of Takami to stop supplying energy on the basis of phase, current, time, voltage and/or power thresholds as taught by Elliott to produce the predictable result of ending the procedure in a desired manner.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Takami in view of Davison (US 2012/0083783).
Regarding claims 19 and 20, Takami does not disclose the details of the forceps device. However, curved jaws and blades and electrodes with protrusions (“outcroppings”) are extremely common in the art. Davison, for example, discloses a forceps device which has electrodes with outcroppings (e.g. 277, fig. 6 or 477 in fig. 14), a blade that runs between the electrodes (e.g. knife slot 272 in fig. 6) and curved end effectors ([0079]). Therefore, before the filing date of the application, it would have been obvious to one of ordinary skill in the art to provide the system of Takami with any commonly known forceps, including that disclosed by Davison, to produce the predictable result of allowing a user to treat tissue in a desired manner.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794